1                                 UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3     BRICK P. HOUSTON,                                           Case No. 2:18-cv-01115-JAD-EJY
4                     Plaintiff                                                  ORDER
5             v.
6     STATE OF NEVADA et al.,
7                     Defendants.
8
9    I.      DISCUSSION

10           According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff is
11   no longer incarcerated. However, Plaintiff has not filed an updated address with this Court. The
12   Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately
13   file with the court written notification of any change of mailing address, email address, telephone
14   number, or facsimile number. The notification must include proof of service on each opposing party
15   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the action,
16   entry of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA
17
     3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his updated
18
     address with this Court. If Plaintiff does not update the Court with his current address within thirty
19
     (30) days from the date of entry of this order, the Court will dismiss this action without prejudice.
20
             Additionally, the Court denies the application to proceed in forma pauperis for prisoners
21
     (ECF No. 4) as moot because Plaintiff is no longer incarcerated. The Court now directs Plaintiff to
22
     file an application to proceed in forma pauperis by a non-prisoner within thirty (30) days from the
23
     date of this order or pay the full filing fee of $400.
24
     II.     CONCLUSION
25
             For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated address with
26
     the Court within thirty (30) days from the date of this order.
27
28
1            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis for
2    prisoners (ECF No. 4) is DENIED as moot.
3            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the approved
4    form application to proceed in forma pauperis by a non-prisoner, as well as the document entitled
5    information and instructions for filing an in forma pauperis application.
6            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for non-
8
     prisoners; or (2) pay the full filing fee of $400.
9
             IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the
10
     Court will dismiss this case without prejudice.
11
12
             DATED THIS 23rd day of August 2019.
13
14
15
                                                     ELAYNA J. YOUCHAH
16                                                   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                       -2-
